DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election of Group I corresponding to claims 1-10, and 16 in the reply on 05/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).  Since the dependency of claim 16 has been amended so it is dependent from claim 1, the claim 16 is also examined with the elected subject matter of Group I.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.



Claim Objections
Claim 6 is objected to because of the following informality:
	Claim 6 is objected to because of the informality in the recitation "one a surface" in line 3.  Examiner suggests changing the recitation to “on a surface”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GORIS (Aluminium foil and cold spray copper technology as cost reduction process step in back-contact module design) in view of VANGAEVER (US 20150318423 A1).
	Regarding claim 1, GORIS teaches an electro-conductive polymeric back-sheet for back-contact photovoltaic cells (see the copper-aluminium-PET back-sheet for MWT solar module in Figs. 2-4; Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble is not given patentable weight in the claim) comprising:
an aluminum layer (see the aluminium layer of the copper-aluminium-PET back-sheet) (see Fig. 4), and 
a cold sprayed metal layer on top of the aluminum layer (see the cold spray copper layer on top of the aluminium layer) (see Fig. 4).   
	Regarding the claimed “wherein the electro-conductive polymeric back-sheet has an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day”, GORIS teaches the polymeric back-sheet (see the copper-aluminium-PET back-sheet in Fig. 4), but does not explicitly disclose the claimed “an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day’.  However, VANGAEVER discloses a back sheet for a photovoltaic module, wherein the support, also referred to as substrate, used in the back sheet of a preferred embodiment of the present invention is a polymeric support and examples of such a polymeric support include supports made of polypropylene and polyamide 12 (Nylon 12) [0016].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polypropylene and polyamide 12 (Nylon 12) for the polymeric support in the back sheet of GORIS as taught by VANGAEVER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, regarding the claimed “an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day”, since modified GORIS meets all the composition requirements of the claimed product (Modified GORIS discloses the cold spray copper-aluminium- polypropylene and polyamide 12 (Nylon 12) back-sheet (see the discussion above) and Applicant’s specification discloses a PA12-PP-Al/Cu Cs (see Tables 4-6)), the property regarding “an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day” would obviously have been present in modified GORIS’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	GORIS teaches the metal of the metal layer is at least one metal and/or metal alloy selected from the group consisting of copper, tin, nickel, and mixtures thereof (see the cold spray copper layer on top of the aluminium layer) (see Fig. 4).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	GORIS teaches the metal of the metal layer is copper (see the cold spray copper layer on top of the aluminium layer) (see Fig. 4).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the OTR of the electro-conductive polymeric back-sheet is at least 40 cm3/m2.atm per day”, since modified GORIS meets all the composition requirements of the claimed product (Modified GORIS discloses the cold spray copper-aluminium- polypropylene and polyamide 12 (Nylon 12) back-sheet (see the discussion in the rejection of claim 1) and Applicant’s specification discloses a PA12-PP-Al/Cu Cs (see Tables 4-6)), the property regarding “wherein the OTR of the electro-conductive polymeric back-sheet is at least 40 cm3/m2.atm per day” would obviously have been present in modified GORIS’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	GORIS teaches the cold sprayed metal layer has a thickness in a the range of 1 um - 50 um (Fig. 4 shows the thickness of the cold spray copper layer ranges from 12 um - 23 um).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	GORIS teaches the cold sprayed metal layer is present in a form of lines one a surface of the aluminum layer or is present over the whole surface of the aluminum layer (see Fig. 4; The cold spray copper layer is present over the whole surface of the aluminium layer).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	GORIS teaches the electro-conductive polymeric back-sheet is a mono- or multilayer back-sheet (The copper-aluminium-PET back-sheet is multilayer back-sheet).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a photovoltaic module comprising the electro-conductive back-sheet according to claim 1”, GORIS teaches a photovoltaic module comprising the electro-conductive back-sheet (see the MWT cells using a conductive back-sheet foil; see the Introduction).  And, GORIS teaches the electro-conductive back-sheet according to claim 1 (see the rejection of claim 1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the copper-aluminium-PET back-sheet for the conductive back-sheet foil, as described in the rejection of claim1, in the device of GORIS, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over GORIS (Aluminium foil and cold spray copper technology as cost reduction process step in back-contact module design) in view of VANGAEVER (US 20150318423 A1) as applied to claim 1 above, further in view of LIU (US 20170133537 A1).
	Regarding claims 8-10, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the polymeric back-sheet comprises more than one thermoplastic polymer layer selected from the group consisting of polyolefins, polyamides, polyesters and fluorinated polymers” in claim 8, “wherein the polymeric back-sheet is a multilayer back-sheet comprising at least a polyamide layer and a polypropylene layer” in claim 9, and “wherein the polymeric back-sheet further comprises a polyethylene layer” in claim 10, modified GORIS does not explicitly disclose the claimed feature.  However, LIU discloses an integrated back-sheet for a back-contact solar cell module comprising a polymeric substrate (see Abstract), wherein the polymeric substrate is in form of a multi-layer sheet or film [0009], wherein the polymeric substrate is comprised of one or more polymeric materials selected from the group consisting of polypropylene, polyethylene, polyamide, and combinations of two or more thereof [0008].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the multi-layer polymeric substrate with polypropylene, polyethylene, polyamide for the back-sheet in the device of modified GORIS as taught by LIU, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726